Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-19 and 21-23 on 10/9/20 is acknowledged.  Claims 1-19 and 21-23 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/20 and 7/22/20 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stop facing inwardly (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it is unclear what is structurally being claimed.  Because the claim recites “configured to”, it is unclear whether the claim limitations following this term are being positively claimed.    
Claim 5 is rejected because it is unclear what is structurally being claimed.  What structural feature performs the function, “fits tightly around a circumference of the barrel”? Furthermore, what structural features perform the functions associated with the “when the syringe is subjected to elected g-force from the centrifuge . . . and the plunger seal.”

Claim 13 is rejected because the “wherein” claim language is unclear.  Also, because the “wherein” claim language recites “can be”, it is unclear whether the claim language following “can be” is being positively claimed.  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (“Levine,” US Pub. No. 2016/0008808).
As to claims 1 and 21, Levine discloses a device in e.g., fig. 10A et seq., for centrifuging a physiological fluid, the device comprising: a syringe (e.g., fig. 10B, syringe or container 114) including a tip (e.g., 130), a base (e.g., bottom of sidewall opposite the tip) and a barrel (e.g., sidewall 115) extending between the tip and the base to hold a physiological fluid, the syringe including a plunger (e.g., plunger in [0061] et seq.) positioned within the barrel, the plunger including a plunger seal (e.g., sealing engagement with the sidewall in e.g., [0062]) in sealing engagement with an inside wall of the barrel; and an exoskeleton (e.g., syringe tube holder 174 or clamping mechanism 112 in [0063] et seq.) to support the syringe at least partially within the exoskeleton for use in a centrifuge, the syringe being removably coupled to the exoskeleton using an interference fit (e.g., the holder 174 has a solid bottom and also has an O-ring 176 attached to the solid bottom (FIG. 10A). The O-ring lines up with the seal the plunger 113 makes with the outer wall 115 of the syringe barrel in [0065] et seq.).  See e.g., [0061] et seq.
As to claim 2, see e.g., [0063], plunger 113 without a handle. 

As to claims 4-6, see e.g., [0011] et seq., where the clamping mechanism causes barrel of syringe to narrow; and allows the exoskeleton to fit tightly around the syringe barrel. 
As to claim 7, see tube shaped syringe holder and clamping mechanism in figs. 10A et seq.
As to claim 10, see e.g., luer cap 178 in e.g., [0065] for syringe tip, and the tube-shaped exoskeleton with a closed bottom in e.g., fig. 10A et seq.
As to claim 11, see e.g., inner sidewall of container 14 to support the barrel of the syringe in fig. 9, and float or insert in fig. 9 to support the barrel of the syringe. 
As to claim 13, see e.g., clamping mechanism 112 and syringe holder 174 for the two exoskeletons, and 120 and 122 for two syringes. See e.g., [0062] et seq.
As to claim 14, see e.g., [0062] et seq.
As to claim 16, see e.g., fig. 14A. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Saqi et al. (“Saqi,” US Pub. No. 2014/0227732)
See Levine supra.
As to claims 8 and 17, Levin does not specifically disclose the tube-shaped exoskeleton has a sidewall with a longitudinal opening (or hole).  Saqi discloses a tubular member 510a formed with a slot or channel formed in the sidewall which extends along the longitudinal axis of the tubular member, as shown in FIG. 9D in e.g., [0065] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a longitudinal opening on the sidewall of the tube-shaped exoskeleton because it would allow the user to have a quick access view of the syringe through the opening. 
As to claim 18 and 19, Levin does not specifically disclose a screen in the syringe.  Saqi discloses in e.g., [0049] et seq., the filter membrane 122 member can be sized to engage the distal end of the elongate tubular member, for example, by an interference fit. The engagement of the filter membrane with the interior surface of the elongate tubular body provides a seal to prevent leakage around the periphery of the filter membrane.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a screen that is press fit . 
Claims 9, 12, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of VOS et al. (“VOS,” US Pub. No. 2016/0158716)
See Levine supra.
As to claim 9, Levin does not specifically disclose the height of the tube-shaped exoskeleton is greater than the height of the syringe.  VOS discloses in e.g., fig. 3, the height of the tube-shaped exoskeleton is greater than the syringe.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the height of the tube-shaped exoskeleton greater than the height of the syringe because it would fix in place the syringe during centrifugation (e.g., [0081] et seq. of VOS).   
As to claim 12, Levin does not specifically disclose a stop in the tube-shaped exoskeleton.  VOS discloses internal surface flanges or inserts in e.g., [0081] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a stop in the tube-shaped exoskeleton because it would fix in place the syringe during centrifugation (e.g., [0081] et seq. of VOS).   
As to claim 15, see claim 12 above for the “stop” limitation. See also e.g., [0062] et seq. of Levine for the assembled exoskeletons.  
As to claim 22, Levin does not specifically disclose centrifuging the syringe in a configuration where the base of the syringe is away from a center of a centrifuge rotor.  In fig. 3 of VOS, the plunger, which is close to the base of the syringe, is facing away from the center of the centrifuge rotor.  See e.g., [0099] et seq. of VOS.  It would have 
As to claim 23, Levin does not specifically disclose centrifuging the syringe in a configuration where the tip of the syringe is away from a center of a centrifuge rotor.  VOS discloses in e.g., fig. 2E, a rotor in the center denoted by the centrifuge 14 with the plunger 15 positioned closer to the center of the centrifuge rotor, and thus, the tip of the syringe would be facing away from the center of the centrifuge rotor.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to position the syringe in a particular configuration in the centrifuge rotor because it would optimize the functionality of the syringe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/12/2022